DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 12/03/2021 have been received and entered into the case record.
Claims 1 and 9 are amended.
Claim 17 is new
Claims 1-7, 9-13, and 17 are pending in the application
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kastrup et al. (WO2017/068140) in view of  Dominici et al. (2006. Cytotherapy Vol. 8, No. 4, 315 317), Soleimani (2006 Nature Protocols Vol 4 (1): 102-106), Backhach (Organogenesis 5:3, 119-126), Dontchos et al. (2008 J Orthop Res 26:643–650), and Mata-Campuzano et al. (Theriogenology 83 (2015) 520–528)
Regarding claim 1 and 7, Kastrup et al. teaches a stem cell therapy based on adipose-derived stem cells which are prepared via harvesting and freezing and a composition for use in said therapy (Abstract p. 2). 
In regard to claim 1a) Kastrup teaches suspending and freezing cells in a cryoprotectant at a concentration of at least 1x106 cells/mL (p. 2). The cryoprotectant being preferably protein-free, endotoxin free and sterile and comprised of Hypothermosol plus 10% DMSO.  
In regard to claim 1b) Kastrup et al. teaches cryo vials containing the ASCs are frozen in a controlled rate freezer to attain -80 degrees Celsius and are then transferred to a liquid nitrogen dry-storage freezer (p. 25).
In regard to claim 1c) Kastrup et al. teaches during recovery that the vials can be thawed in 37 degree Celsius water baths for up to 3 hours (p. 19-20, 30). The cells are diluted with 100ml complete medium then passaged. The cells are pelleted (i.e. centrifuged) and resuspensed in CryoStorIO at a concentration of about 22 million cells per mL. The resulting cells had a high viability of 90% to be selected from (p. 6) (i.e. steps c1-c4 of the present application).
Regarding c7, at least 98% of the mesenchymal stem cells obtained express CD90, CD73, CD13, CD29, and CD105, and 90% CD166 (p. 14) . Additionally, at most 2% express CD14, HLA-DR, at most 5% express CD45 and CD34 (p. 14), have an ability to adhere to a surface (p. 47) and do not feature any imbalanced chromosomal aberrations (p. 34). Inherently, ASCs are characterized by their ability to differentiate along adipocytic, chondroblastic and osteoblastic lineages under appropriate conditions (p.4). These features are inherent and part of the criteria to categorize all MSCs whether they are from an adipose source or a bone marrow source as evidenced by Dominici et al. (Abstract, Table 1). Regarding claim 1d) Kastrup et al. teaches suspending the mesenchymal stem cells isolated in step c7 to obtain a composition wherein trolox comprises the adequate medium for transport and storage at 4C (p. 11). Although Kastrup does not explicitly state that the medium for transport and storage is isotonic, one of ordinary skill in the art would be motivated to have an isotonic solution comprising compounds other than 
Kastrup et al. nor Backhach teach the concentration of Trolox in the cryopreservation media. 
Mata-Campuzano teaches that Trolox when added at concentrations of 1mM to cryoprotectants is more effective than other antioxidants additionally added at 1mM when freezing ram spermatozoa (p. 526-527). Therefore it would be obvious to one of ordinary skill in the art to add the Trolox at 1mM as it has been known to be effective at that concentration in cryopreservation. 
However, Kastrup nor Backhach teach that the mesenchymal stem cells are bone marrow mesenchymal stem cells.
Dominici et al. teaches that mesenchymal stem cells can be derived from a variety of tissues (i.e. adipose or bone marrow) and share common features such as plastic adherence, certain cell phentotypes and capacity for trilineage mesenchymal differentiation wherein the cells are capable of being differentiated into osteoblasts, adipocytes and chondroblasts (p. 316, Table 1). Specifically, when discussing the various tissues from which the mesenchymal stem cells are derived, Dominici et al. points to the reference of Zuk et al. (reference No. 3) wherein stem cells are derived from adipose tissue (p. 315).
It would be obvious to one of ordinary skill in the art to substitute bone marrow stem cells for the ASCs in the method of cryopreserving stem cells as taught by Kastrup et al. with a reasonable expectation of success. As shown by Dominic et al. though adipose and bone marrow mesenchymal stem cells are isolated from different sources, they are equivalents known to be utilized for the same purpose of stem cell therapy and stem cell differentiation. 
However, Kastrup et al. nor Dominici does not teach steps c5-c6 in claim 1. 
Soleimani teaches a protocol for straightforward isolation and culture of mesenchymal stem cells from mouse bone marrow (Abstract). The BMSCs are usually isolated and purified by bone marrow by way of their physical propensity to adhere to the plastic substrate of a cell culture plate (p. 102) The BMSCs are incubated at 37 degrees Celsius in a complete medium which contains 15% FBS and 5% 2, Soleimani et al. teaches seeding cells based off of the numbers collected from aspirate wherein bone marrow stem cells are in the total bone marrow stem cells collected which are added at a density of a density of 25 x 106 cells/ml in 1 mL of media in a 95 mm culture dish (p. 103). When calculated as cells/cm2 this is approximately 277,008 cells/cm2, the nonadherent cells are removed, leaving the bone marrow mesenchymal stem cells at a concentration lower than the original cells per cm2. Soleimani et al. teaches that about 2x105 mMSCs are isolated from one donor, thus if the 2x105 cells are left in the culture dish at the end of the cell . There would be approximately 2000 cells/cm2 left in the dish which reads on the limitation.
It would be obvious to one of ordinary skill in the art to modify the method of Kastrup et al. to after cryopreserving the stem cells, plate the stem cells and expand them under known culture conditions until they reach confluence as taught by Soleimani with a reasonable expectation of success. An artisan would be motivated to utilize the method of plating and culturing as it is a routine and straightforward method utilized to separate MSCs in Bone marrow and expand the population (Abstract).
However neither Kastrup nor Soleimani teach culture conditions of CO2 at 7.5% to 10% found in step c6.
Dontchos et al. teaches that optimizing CO2 normalizes pH and enhances cell viability during cold storage at temperatures of around 4 degrees Celsius and that an increase in pH decreases the viability of chondrocytes (Abstract, p. 647-648). 
It would be obvious to one of ordinary skill in the art to optimize the 5% CO2 of Soleimani as taught by Dontchos et al. with a reasonable expectation of success. An artisan would be motivated to modify the 5% CO2 to that of CO2 in the range of 7.5% to 10% as it is a condition of optimization and results in the normalization of pH and increase in cell viability (Dontchos; Abstract). Regarding claim 3, 
Regarding claim 5, Kastrup et al. teaches that the isotonic medium is Trolox and does not list any animal, serum or protein components (p. 11).
Regarding claim 9 and 13, Kastrup et al. teaches that the composition may be used for allogenic treatment of cardiovascular diseases and that the diseases are ischemia and myocardial infarction (p. 22). 
Regarding claim 10, Kastrup et al. teaches that the composition is administered at a cell density of about 5 x 107 to 5 x 108 cells in 5mL (i.e. 1x107 cells/ml, 50 million cells) (p. 22).
Regarding claim 11, Kastrup et al. teaches that the composition may be used for intervertebral disc repair and joint cartilage disorders (i.e. rheumatoid arthritis) (p. 22).
Regarding claim 12, Kastrup et al. teaches that the composition may be used for organ transplant dysfunction (p. 22). This is a symptom of GvHD and therefore it would be obvious to utilize the composition for said disease.
Regarding claim 17, Kastrup et al. teaches that their isolated cells are suitable for both autologous and allogenic use (p. 2).
Therefore the invention would have been prima facie obvious at the time of the effective filing date.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kastrup et al. (supra) in view of Soleimani (supra) Dontchos et al. (supra), and Mata-Campuzano et al. as applied to claims 1, 3, 5, 7, 9-13 and 17 above, and in further view of Yang et al. (2017. SCIENTIFIC REPORTS  5 : 9596)
As illustrated above, Kastrup et al,  Soleimani, Dontchos et al. and Mata-Campuzano et al. make obvious a method of cryopreserving BMSCs in 10% DMSO, culturing the BMSCs, plating the BMSCs on a plastic support and incubating at 10% CO2 in FBS and storing selected MSCs in trolox at 4 degrees C.
These references do not teach FBS in the cryoprotective media. 

It would be obvious to one of ordinary skill in the art to substitute the serum free DMSO taught by Kastrup et al, Soleimani, Dontchos et al., and Mata-Campuzano et al.  with FBS and DMSO taught by Yang with a reasonable expectation of success. Both are known cryoprotectants for the same purpose which are known to have successfully cryopreserved stem cells.
Therefore the invention would have been obvious at the time of the effective filing date.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kastrup et al. (supra) in view of Soleimani (supra) Dontchos et al. (supra), and Mata-Campuzano et al. (supra) as applied to claims 1, 3, 5, 7, 9-13 and 17 above, and in further view of Jang et al. (2017. integr med res 6: 12–18)
As illustrated above, Kastrup et al, Soleimani, Dontchos et al. and Mata-Campuzano et al. make obvious a method of cryopreserving BMSCs in 10% DMSO, culturing the BMSCs, plating the BMSCs on a plastic support and incubating at 10% CO2 in FBS and storing selected MSCs in trolox at 4 degrees C.
These references do not teach a gradual freezing rate of 1 °C/minute to reach the -80°C freezing temperature. 
Jang et al. teaches that slow-cooling protocols involve a typical cooling rate of about 1 °C/min (p. 16). 
It would be obvious to one of ordinary skill in the art to modify the method of cryopreservation and freezing in obtaining BMSCs for therapeutic use by Kastrup et al, Soleimani, Dontchos et al. and Mata-Campuzano et al. with a gradual freezing rate of 1 °C/minute taught by Jang et al. with a reasonable expectation of success. An artisan would be motivated to utilize slow freezing because it has a low risk of contamination during the procedures and does not demand high manipulation skills (p. 16).
Therefore the invention would have been obvious at the time of the effective filing date.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Kastrup et al. (supra) in view of Soleimani (supra) Dontchos et al. (supra), and Mata-Campuzano et al. (supra) as applied to claims 1, 3, 5, 7, 9-13 and 17 above, and in further view of Harb et al. (Injury, Int. J. Care Injured 48 (2017) 1302–1308) and Ringwald et al. (Development and Current Experience Vol 20 (2): 158-164)
As illustrated above, Kastrup et al, Soleimani, Dontchos et al. and Mata-Campuzano et al. make obvious a method of cryopreserving BMSCs in 10% DMSO, culturing the BMSCs, plating the BMSCs on a plastic support and incubating at 10% CO2 in FBS and storing selected MSCs in trolox at 4 degrees C.
These references teach a mixture of Trolox and Hypothermasol and do not teach a mixture of 6- hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid 0.25mM to 1 mM (Trolox) comprises a 1:9 to 9:1 mixture (v/v) of a first composition comprising Na 130 mM, K+ 4 mM, Ca2+ 1.35 mM, Chloride 109 mM and lactate 16 mM, with a second composition comprising Na 159 mM, K+ 5 mM, Mg2+ 0.8 mM, Chloride 77 mM, dihydrogen phosphate 28 mM, citrate 10 mM and acetate 32 mM, supplemented with glucose 5 mM, and human serum albumin 0.1% to 0.5% (which is Ringer’s plus SSP+ supplemented with glucose and HSA according to the instant specification).
Ringwald et al. teaches the known platelet solution known as SSP+ (as seen by the citation in the instant specification) utilized for blood storage at 22 degrees C (Abstract). 
Harb et al. teaches that Ringer’s lactacte solutions are equally as well suited for storage in of fresh samples as cryopreserved samples at 4 degrees C (Abstract). The solutions were supplemented with glucose. 
It would be obvious to one of ordinary skill in the art to modify the method of cryopreservation and freezing in obtaining BMSCs for therapeutic use by Kastrup et al, Soleimani, Dontchos et al., and Mata-Campuzano et al. with Ringers lactate solution and SPP+ solution supplemented with glucose as taught by Harb et al and Ringwald et al. with a reasonable expectation of success. An artisan would be motivated to do so as SPP+ and Ringers lactate are known storage solutions for cells.  The ratios of 1:9 to 9:1 of the solutions are a case of routine optimization. 
Therefore the invention would have been obvious at the time of the effective filing date.

Response to Arguments
Applicant's arguments filed on 12/03/2021 have been fully considered but they are not persuasive.
Applicant argues that Examiner does not provide any objective reason or motivation why a skilled person would have combined the references cited.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As discussed below, each reference has their own specific teaching or suggestion to combine.
Applicant further argues that in looking at IDS reference Wei Duan, an artisan can see that the problem of DMSO toxicity, and complete DMSO removal is complex. The present application avoids DMSO toxicity while still maintaining the use of DMSO by the addition of their media. The claimed method produced the same results as not utilizing DMSO and eliminates the problems of DMSO as shown in Example 8, Figure 5. 
In response to applicant's argument that the Trolox is utilized for decreasing DMSO toxicity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Kastrup discloses the use of cells directly after thawing the second passaged cryopreserved cells. This reference does not recognize the problem solved by the instant claims and are only stored for 2 hours. Applicant states that this is not objectively reasonable to ensure at least 70% 
Examiner agrees that Kastrup states that the cells are available for use directly after thawing, however the indication of being readily available does not mean that Kastrup’s cells are not capable of being stored. Kastrup is not relied upon for the teaching of temperature 
Regarding the reference of Mata-Campuzano, Applicant argues that the reference does not refer to reducing DMSO toxicity and this is merely speculation as Trolox does not condition for transport as in the present invention, but rather the cells are frozen in Trolox. 
	While the cells are frozen in Trolox in the reference of Mata-Campuzano, Kastrup is the main source of the teaching of storage in Trolox while Mata-Campuzano provides teachings as to what the most effective molarity of the Trolox is.
Additionally, Applicant argues that the present invention solves the issues of Backhach with their experiment of DMSO at 10%. 
Examiner states that Backhach, was merely utilized to provide motivation as to why one would require an isotonic solution in the cryopreservation process.
Applicant states that Soleimani and Dontchos do not provide an objective reason or teaching why a skilled artisan would utilize a culture step in Kastrup as Kastrup utilizes cells directly after thawing and does not mention a culture step between cryopreservation and condition and transport storage steps. 
Examiner disagrees that Soleimani and Dontachos don’t provide a reason or teaching for a culture step. These references provide teachings of culture steps which are routine and well known in the art for culturing the kind of stem cells claimed. This demonstrates the obviousness of culturing them. Again, Applicant has pointed to Kastrup stating that the cells are readily available to be utilized after thawing. If the cells are readily available after thawing, this would indicate that a culture step could be performed in order to increase the number of cells. It would then be obvious to store these cells to be utilized for treatment. 

In regards to Applicant’s In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Despite Applicant’s recitation of case law not utilized by the MPEP to argue otherwise in regard to the examiner combining an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632